                                                                                                      11/2/2018


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      Charlottesville Division

 UNITED STATES OF AMERICA,                            )        Case No. 3:18cr25
                                                      )
 v.                                                   )        ORDER
                                                      )
 BENJAMIN DRAKE DALEY                                 )
 MICHAEL PAUL MISELIS                                 )
 THOMAS WALTER GILLEN                                 )
 COLE EVAN WHITE                                      )        By:    Joel C. Hoppe
      Defendants.                                     )        United States Magistrate Judge

         Before the Court is the Government’s Motion to Exclude Time under the Speedy Trial

 Act (“Motion”). ECF No. 29.

         On November 1, 2018, the Court arraigned Benjamin Drake Daley (“Daley”), Michael

 Paul Miselis (“Miselis”), and Thomas Walter Gillen (“Gillen”) on the Indictment. Each of these

 three Defendants pled not guilty. 1 Calculation of speedy trial time begins to run from the date the

 defendant enters a not guilty plea. 18 U.S.C. § 3161(c)(1). Although Defendants Daley, Miselis,

 and Gillen have entered pleas to the charges, a fourth Defendant, Cole Evan White, has not made

 an appearance in this District or entered a plea. Defendant White is being transported in custody,

 and the Government anticipates that he will arrive in this District on November 15, 2018. The

 period of delay, so long as it is reasonable, until Defendant White enters a plea in this case shall

 be excluded from computing the time for trial to commence as to all Defendants. See 18 U.S.C. §

 3161(h)(6).

         For these reasons, the Court finds that the time between November 1, 2018, and

 November 15, 2018, is a reasonable period of delay under 18 U.S.C. § 3161(h)(6) for a co-




 1
  During the arraignments of Defendants Daley, Miselis, and Gillen, counsel for those Defendants stated that they
 did not oppose the Motion.

                                                              1

Case 3:18-cr-00025-NKM-JCH Document 40 Filed 11/02/18 Page 1 of 2 Pageid#: 289
 defendant who is joined for trial to be transported to the Western District of Virginia for his first

 appearance.

        Accordingly, the Motion is GRANTED and the time between November 1, 2018, and

 November 15, 2018, is EXCLUDED from the computation of time under the Speedy Trial Act,

 18 U.S.C. § 3161.

        It is so ORDERED.

                                                        ENTER: November 2, 2018




                                                        Joel C. Hoppe
                                                        United States Magistrate Judge




                                                       2

Case 3:18-cr-00025-NKM-JCH Document 40 Filed 11/02/18 Page 2 of 2 Pageid#: 290
